         Case 1:18-cv-08010-MKV Document 74 Filed 11/13/20 Page 1 of 6

                                                                          USDC SDNY
                                                                          DOCUMENT
UNITED STATES DISTRICT COURT                                              ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                             DOC #:
                                                                          DATE FILED: 11/13/2020
 DEVENDRA RAJ ACHARYA, individually
 and on behalf of all others similarly situated,
                                                              1:18-cv-08010-MKV
                            Plaintiff,
                                                     ORDER GRANTING MOTION FOR
                     -against-
                                                   SANCTIONS DISMISSING INDIVIDUAL
                                                        DEFENDANT’S ANSWER
 JIMMY K. SOLANKI,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       Plaintiff commenced this action in September 2018 against 7-Eleven, Inc. and Jimmy K.

Solanki, see Complaint, ECF No. 1, asserting claims under the federal Fair Labor Standards Act

(“FLSA”) and the New York State Labor Law (“NYLL”) for denial of overtime compensation

while he was employed at 7-Eleven convenience stores operated by Defendant Solanki. After

Plaintiff filed a First Amended Complaint [ECF No. 20], Defendant 7-Eleven, Inc. was dismissed

from the case in an opinion dated December 13, 2019. See Order Granting Motion to Dismiss,

ECF No. 40. Plaintiff further amended his complaint following the dismissal, resulting in the

operative Second Amended Complaint [ECF No. 49]. Solanki is a franchisee of 7-Eleven, Inc.

and operates several 7-Eleven convenience stores in New York City. See Second Amended

Complaint, ECF No. 49, ¶¶ 8-9. Defendant Solanki is the only Defendant remaining in the case.

       The Parties began discovery in this case almost two years ago. See Civil Case

Management Plan and Scheduling Order, ECF No. 17. However, discovery was later stayed

pending the resolution of the above-referenced motion to dismiss. See Order Granting Stay, ECF

No. 38. By that order, the case was stayed until the end of December 2019, fifteen days after the

order dismissing 7-Eleven, Inc. was entered. The case was transferred to me in February 2020.
           Case 1:18-cv-08010-MKV Document 74 Filed 11/13/20 Page 2 of 6




        The Parties agreed to a new schedule for discovery in the case in May 2020, see Civil

Case Management Plan and Scheduling Order, ECF No. 46, and discovery began again.

However, in July 2020, Plaintiff moved for an order to compel discovery, alleging that he had not

received a single document or substantive discovery response from Solanki since the case was

filed. See Letter Motion to Compel Discovery, ECF No. 50. On August 17, 2020, the Court

ordered Defendant to produce nearly all of the categories of information Plaintiff requested. See

Order Granting Letter Motion to Compel, ECF No. 56 (the “August 17 Order”). To date,

Plaintiff still has not received any discovery material. See Memorandum in Support of Plaintiff’s

Motion for Sanctions, ECF 69-11, at 5.

        Also on August 17, 2020, Solanki’s counsel from the law firm Levin-Epstein &

Associates, P.C moved to withdraw as counsel after Solanki terminated his engagement

agreement with the firm and a deterioration in the attorney-client relationship. 1 See Declaration

of Jason Mizrahi in Support of Motion to Withdraw, ECF No. 54, ¶ 32. The Court granted

counsel’s motion to withdraw and allowed Solanki to proceed pro se, provided that counsel

inform Solanki of all existing deadlines and his obligations as a litigant. See Order Granting

Motion to Withdraw, ECF No. 58. The Court also scheduled a telephonic status conference to

discuss the case with the Parties.

        On September 23, 2020, the Court held that conference at which Plaintiff appeared

through counsel. However, Solanki did not appear or otherwise communicate with the Court.

Nor did Solanki produce any discovery to Plaintiff or otherwise communicate with Plaintiff. At

the conclusion of the conference, the Court entered an Order to Show Cause directing both



1
  The withdrawal does not appear to be related to the Court’s granting the motion to compel. Counsel had informed
the Court by letter dated August 5, 2020 that they would move to withdraw following the termination of their
relationship with Solanki.
          Case 1:18-cv-08010-MKV Document 74 Filed 11/13/20 Page 3 of 6




Solanki and his prior counsel to explain why no one had appeared at the status conference and

why sanctions should not be entered against one or both of them for failing to comply with the

Court’s discovery and scheduling orders. See Order to Show Cause, ECF No. 59. Through both

the submission in response to the OTSC [ECF No. 60] and the explanation at the resulting Show

Cause Hearing, counsel demonstrated that it had substantially complied with the Court’s orders.

Solanki once again never appeared or responded to the Order to Show Cause.

        As a result, Plaintiff filed a Motion for Sanctions based on Solanki’s failure to comply

with his discovery obligations and the Court’s prior Orders [ECF No. 64]. The Court denied the

request for sanctions, but granted the motion insofar as it sought to compel Solanki to produce

the information subject to the Court’s August 17 Order and also to contact Plaintiff’s counsel to

schedule his deposition. See Order Granting in Part Plaintiff’s Motion for Sanctions, ECF No.

66. The Court further ordered that if Solanki failed to comply with the Order, Plaintiff could

refile a Motion for sanctions. Id. at 2. At the end of the order, the Court warned Defendant in

bold, capitalized text that:

        FAILURE TO COMPLY WITH THIS ORDER, PRIOR ORDERS OF THE
        COURT, AND WITH DEFENDANT’S DISCOVERY OBLIGATIONS MAY
        RESULT IN SANCTIONS, POTENTIALLY INCLUDING MONETARY
        SANCTIONS, PRECLUSION OF EVIDENCE OR DEFENSES, OR
        STRIKING OF DEFENDANT’S ANSWER.

The Order was mailed by the Court to Defendant and Plaintiff also mailed a copy of the Order

and emailed another copy to Defendant. See Affidavit of Service, ECF No. 67. Once again,

Solanki did not respond or take any efforts to comply with the Court’s Orders.

        Plaintiff thereafter filed a renewed motion for sanctions seeking an order that “(i) All

facts claimed by the plaintiff be taken as established for purposes of the action; (ii) prohibiting

the defendant form opposing plaintiff’s claim or supporting defenses or from introducing any

evidence in support of the defense; and (iii) striking defendant’s answer in whole.” See Motion
         Case 1:18-cv-08010-MKV Document 74 Filed 11/13/20 Page 4 of 6




for Sanctions, ECF No. 69, at 1. Having previously scheduled a status conference to discuss the

discovery with the Parties, see ECF No. 57, the Court considered Plaintiff’s Motion at a Status

Conference on November 13, 2020. Plaintiff was informed of the conference Plaintiff’s counsel

again. See Affidavit of Service, ECF No. 71. The conference provided yet another chance for

Solanki yet another chance to appear or contest sanctions. Once again, Solanki failed to appear,

and he has not provided any discovery to Plaintiff or otherwise been in contact with Plaintiff’s

Counsel. As a result, for the reasons stated on the record at the conference, the Court granted in

part Plaintiff’s motion for sanctions, striking Defendant’s Answer in whole. This Order

memorializes the Court’s ruling.

       When considering whether to impose sanctions under Rules 16 and 37, courts look to

several factors, including “(1) the willfulness of the non-compliant party or the reason for

noncompliance; (2) the efficacy of lesser sanctions; (3) the duration of the period of

noncompliance, and (4) whether the non-compliant party had been warned of the consequences

of . . . noncompliance.” Sanchez v. Jyp Foods Inc., 2018 WL 4502008, at *3 (S.D.N.Y. Sept. 20,

2018) (quoting Agiwal v. Mid Island Mortg. Corp., 555 F.3d 298, 302 (2d Cir. 2009)). “[A]

single pretrial violation, such as [a] party’s failure to respond to a document request by the date

ordered, would not ordinarily result in an imposition of a sanction of such finality as striking

defendants’ answer and entering judgment by default.” U.S. Freight Co. v. Penn Cent. Transp.

Co., 716 F.2d 954, 954 (2d Cir. 1983). However, a trial court acts within its discretion to impose

those sanctions where defendants have engaged in a “continuing saga of dilatory conduct,” and

where they have had “proper notice” of the order(s) with which they failed to comply as well as

“an opportunity to argue [their] case against the proposed sanction.” Id.
         Case 1:18-cv-08010-MKV Document 74 Filed 11/13/20 Page 5 of 6




       Here, Solanki has been given several opportunities to comply with his discovery

obligations and with the Court’s orders, including while he was represented by counsel. As

ordered by the Court, at the time of its withdrawal, Defendant’s counsel informed him of the

need to comply with the Court’s orders and to engage in discovery. Each subsequent order in the

case has been mailed to Solanki at the address provided by his prior counsel and emailed to him

at an email address also supplied by counsel. The Court also has warned Solanki that his failures

may result in sanctions. Nevertheless, Defendant has failed to appear, failed to provide

discovery responses, failed to communicate with the Court or respond to or comply with Court

Orders, or take any action that indicates an intention to defend against this case. Given the age

of the case and Defendant’s repeated failures, the Court must conclude that Solanki has willfully

disregarded his obligations and will continue to do so.

       There is no reason to believe at this point that lesser sanctions will bring about

compliance with Solanki’s discovery obligations. The Court repeatedly has declined to sanction

Solanki in response to his failures to appear or communicate regarding the last three court

conferences. After each failure to appear, the Court has given him an additional chance to

appear to contest Plaintiff’s claims, to no avail. Finally, the Court specifically warned him of the

risk of sanctions—including, specifically, striking his answer—if he did not appear, but that

warning appears to have done nothing to persuade Defendant to become involved in this case.

Because Defendant has repeatedly failed to take any action in this case, the court must conclude

that no lesser sanction would be calculated to ensure compliance or otherwise is warranted. This

approach is consistent with cases in similar postures in this District. See Coastal Inv. Partners,

LLC v. DSG Global, Inc., No. 17-cv-4427 (PKC), 2020 WL 4887023, at *3 (S.D.N.Y. Aug. 19,

2020) (granting motion to strike and for a default judgment based on corporate defendant’s
           Case 1:18-cv-08010-MKV Document 74 Filed 11/13/20 Page 6 of 6




failure to retain counsel); Rahman v. Red Chili Indian Cafe, Inc., No. 17-cv-5156-RA-BCM,

2019 WL 6619893, at *5 (S.D.N.Y. July 12, 2019), report and recommendation adopted, No.

17-cv-5156 (RA), 2019 WL 6619350 (S.D.N.Y. Dec. 5, 2019) (granting motion to strike Answer

based on Defendants’ failure to respond to Court orders or to engage in discovery); Sanchez,

2018 WL 4502008, at *4 (collecting cases and noting that“[t]he Court’s warnings, coupled with

the other factors, weigh in favor of striking [defendants’] answer.”). 2

         For the foregoing reasons, Plaintiff’s Motion for Sanctions [ECF No. 69] is GRANTED

IN PART. Defendant Jimmy K. Solanki’s Answer [ECF No. 14] is STRICKEN. Plaintiff may

seek a certificate of default and file a motion for a default judgment.

         Plaintiff is directed to serve this Order on Defendant by mail and email. The Court also

will mail a copy of this Order to Defendant.



SO ORDERED.


                                                               _________________________________
Date: November 13, 2020                                              MARY KAY VYSKOCIL
      New York, NY                                                   United States District Judge




2
  The Court is not at this time entering default judgment against Solanki. However, if Plaintiff seeks a default
judgment against him, this will provide yet another opportunity for Solanki to appear or contest the motion before
liability is incurred.
